KNAPPEN, District Judge.
Application is made on behalf of the United States, under section 15 of the immigration and naturalization act (Act June 29, 1906, c. 3592, 34 Stat. 601 [U. S. Comp. St. 1907, p. 427]), to cancel the certificate of citizenship issued to said respondent by the circuit court for the county of Muskegon, upon the ground that the respondent was not resident within the naturalization jurisdiction of that court. Section 3 of the act in question provides:
“That the naturalization jurisdiction of all courts herein specified, state, territorial, and federal, shall extend only to aliens resident within the respective judicial districts of such courts.”
The respondent, at the time of his application for citizenship, and at the time of hearing thereon, was a resident of Allegan county, Mich. There is no room for a claim that he resided within the jurisdiction of the circuit court for the county of Muskegon. The action was doubtless taken in good faith; but the proceedings were without jurisdiction, and the certificate of citizenship was thus illegally procured, within the meaning of the act referred to, and must be canceled.
Order of cancellation will accordingly be made.